                 Case 1:11-cr-00442-AWI Document 48 Filed 03/25/21 Page 1 of 2


     Melissa Baloian SBN# 232602
1    Law Office of Melissa Baloian
     5424 N. Palm Ave. Suite 106
2    Fresno, California 93704
     Telephone (559) 352-2331
3    Mbaloian.law@gmail.com
4
     Attorney for Defendant JAIME MORENO-CASTANEDA.
5

6

7

8                          IN THE UNITED STATES DISTRICT COURT
9
                              EASTERN DISTRICT OF CALIFORNIA
10

11   THE UNITED STATES OF AMERICA,                  )     Case No. 1:11-CR-0442 AWI
                                                    )
12                                                  )     STIPULATION REGARDING
                             Plaintiff,             )
                    vs.                                   SCHEDULE FOR DEFENDANT’S
13                                                  )
                                                    )     MOTION TO REDUCE SENTENCE
14   JAIME MORENO-CASTANEDA,                        )     UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                    )     FINDINGS AND ORDER
15                                                  )
                            Defendant.              )
16                                                  )

17
                                            STIPULATION
18

19          The defendant, JAIME MORENO-CASTANEDA, by and through his counsel, Melissa
20   Baloian, and the United States of America, by and through its counsel, Assistant United States
21   Attorney Vincenza Rabenn, hereby stipulate as follows:
22          1.      By previous order, the supplemental motion is due for filing on or before March
23   24, 2021.
24          2.      Defendant’s counsel has recently been appointed to evaluate Defendant’s pro se
25   submission of a compassionate release motion. Counsel is in the process of obtaining Defendant’s
26   records, which are imperative to the compassionate release motion.
27   //
28   //




                                                    -1-
                   Case 1:11-cr-00442-AWI Document 48 Filed 03/25/21 Page 2 of 2



1             3.       The parties agree and stipulate, and request the Court to set the briefing schedule
2    on the defendant’s motion as follows:
                   a.     The defendant’s supplemental motion shall be filed on or before April 30,
3

4    2021;

5                      b.        The government’s response is to be filed on or before May 18, 2021;
6
                       c.        The defendant’s reply to the government’s response is to be filed on or
7
     before May 25, 2021.
8
              IT IS SO STIPULATED.
9

10            Dated: March 24, 2021
                                                                      /s/ MELISSA BALOIAN
11                                                                    _____________________
12
                                                                      Melissa Baloian
                                                                      Attorney for Defendant
13
              Dated: March 24, 2021
14

15
                                                                       /s/ VINCENZA RABENN
                                                                       _______________________
16                                                                     Vincenza Rabeen
                                                                       Assistant United States Attorney
17
     -------------------------------------------------------------------------------------------------------------------------
18
                                                FINDINGS AND ORDER
19

20            Based upon the stipulation and representations of the parties, the Court adopts the following
21   as a revised briefing schedule regarding the defendant’s motion for sentence reduction:

22            a)       The defendant’s supplemental motion is due on or before April 30, 2021;

23            b)       The government’s response is due on or before May 18, 2021;

24            c)       The defendant’s reply is due on or before May 25, 2021.

25

26   IT IS SO ORDERED.

27   Dated: March 25, 2021
                                                           SENIOR DISTRICT JUDGE
28




                                                                -2-
